DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 4/6/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 7/30/2019   have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 10-13 using phrase like “using Equation (2) “ and “ using   equation (1) and using equation (3) and using equation (4)  none of the claims mention what is the equations 1-4. Therefore, claims make indefinite.  Appropriate correction is required.
 Regarding claim 24, using phrase” a computer program directing the wavelength” , It should be use a non transitory computer readable storage medium .
Therefore claim make indefinite.
Claim Rejections - 35 USC § 103
4.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 ,14-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifzadeh et al (2009/0244484 A1) in view of Peyman (2005/0025810A1).
Regarding claim 1, Sharifzadeh et al discloses a  method (400) (paragraph 0054) for non-invasive assessment of photoreceptor function in a mammalian subject comprising: exposing a subject's eye (404) (paragraph 0112) to a visible light stimulus (402), wherein absorption of visible light by photoreceptor photopigment initiates an intrinsic reflectance response; capturing multiple images (figure 6) of photoreceptor's intrinsic reflectance response to the stimulus; and identifying a pattern of variations in the intrinsic reflectance response. 
Sharifzadeh et al discloses all the claimed limitations except an ocular condition, disease, disorder or a response to treatment for ocular condition, disease or disorder.  
However, Peyman discloses an ocular condition, disease, disorder or a response to treatment for said ocular condition, disease or disorder (paragraph 0020-0034). 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching an ocular condition, disease, disorder or a response to treatment for ocular condition, disease or disorder in to the Sharifzadeh et al a  method  for non-invasive assessment of photoreceptor function   for the purpose of topical application injection into the eye or implantation in or on the eye as taught by Peyman (abstract).
Regarding claim 2, combination of Sharifzadeh et al in view of Peyman discloses further comprising one or more of: capturing an image (figure 6) of the intrinsic reflectance of the photoreceptor before the stimulus; capturing an image of the photoreceptor during the stimulus; and capturing an image of the photoreceptor after the stimulus.  
Regarding claim 3, combination of Sharifzadeh et al in view of Peyman discloses wherein the stimulus is varied in one or more of wavelength, intensity and duration.  
Regarding claim 4, combination of Sharifzadeh et al in view of Peyman discloses wherein the stimulus and image capturing occur at repeated regular or irregular intervals.  
Regarding claim 5, combination of Sharifzadeh et al in view of Peyman discloses wherein a variation is one or more of an increase in brightness of reflectance, a decrease in brightness of reflectance, or an oscillation in brightness of said reflectance (i.e., adjustable aiming beam 430, bright ness increase or decrese).  
Regarding claim 6, combination of Sharifzadeh et al in view of Peyman discloses further comprising exposing the subject's eye to varying wavelengths of irradiance.  
Regarding claim 7, combination of Sharifzadeh et al in view of Peyman discloses wherein the photoreceptor is a population of photoreceptors within a defined analysis area.  
Regarding claim 8, combination of Sharifzadeh et al in view of Peyman discloses Nx herein the photoreceptor is a single rod or cone photoreceptor (paragraph 0051).  
Regarding claim 9, combination of Sharifzadeh et al in view of Peyman discloses wherein the images (figure 6) comprise a photoretinograph, data on a graph, or numerical data.  
Regarding claim 14, combination of Sharifzadeh et al in view of Peyman discloses further comprising classifying photoreceptors according to the condition of the subject (paragraph 0051).  
Regarding claim 15, combination of Sharifzadeh et al in view of Peyman discloses further comprising capturing a photoreceptor population response by pooling intrinsic reflectance responses with an image frame of a selected dimension for each condition (paragraph 0051 and paragraph 0112).  
Regarding claim 16, combination of Sharifzadeh et al in view of Peyman discloses wherein said images are obtained using an ophthalmoscope enhanced with adaptix  optics.  
Regarding claim 17, combination of Sharifzadeh et al in view of Peyman discloses vvherein said ophthalmoscope comprises a light source for applying the visible light stimulus and is associated with a computer program directing the wavelength, intensity, repetition and timing of the visible light stimulus application (paragraph 0037, paragraph 0038, paragraph 0121 and paragraph 0123).  
Regarding claim 18, combination of Sharifzadeh et al in view of Peyman discloses wherein said images are captured by a fundus camera (paragraph 0077).  
Regarding claim 19, combination of Sharifzadeh et al in view of Peyman discloses which is computer-implemented (paragraph 0037 and paragraph 0038).  
Regarding claim 24, Sharifzadeh et al discloses, an apparatus (400) (paragraph 0112) comprising an adaptive optics-enhanced ophthalmoscope, a light source for applying visible light stimulus to initiate an intrinsic reflectance response in a subject's eye; and  imaging the variability in the photoreceptor's intrinsic reflectance in response to the stimulus for of photoreceptor function.  
Sharifzadeh et al discloses all the claimed limitations except timing of imaging and assessment.
However, Peyman discloses timing of imaging and  non-invasive assessment.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching timing of imaging and assessment in to the  Sharifzadeh et al a  method  for non-invasive assessment of photoreceptor function   for the purpose of topical application injection into the eye or implantation in or on the eye as taught by Peyman (abstract).

Allowable Subject Matter
5.    Claims 20-23 are allowed.
6.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 20  ,which include, a method for non-invasive assessment of the function of a single photoreceptor in a mammalian subject having  capturing multiple images of a single photoreceptor's intrinsic reflectance response to the stimulus and  repeating the exposing and capturing trials for the single photoreceptor using different light stimulus wavelengths, intensities, and intervals to obtain multiple reflectance traces of the single photoreceptor and  normalizing and standardizing each photoreceptor reflectance trace and obtaining the mean change in photoreceptor reflectance and variability of reflectance in multiple traces  and identifying a pattern of variability in the intrinsic reflectance response indicative of an ocular condition, disease, disorder or a response to treatment for  ocular condition, disease or disorder.
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/17/2022